Name: Council Regulation (EEC) No 4195/88 of 21 December 1988 laying down for 1989 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 369 /38 Official Journal of the European Communities 31 . 12 . 88 COUNCIL REGULATION (EEC) No 4195 /88 of 21 December 1988 laying down for 1989 certain measures for the conservation and management of fishery resources applicable to vessels flying the flag of Norway THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal ( 2 ), and in particular Article 1 1 thereof, catches allocated to third countries and to lay down the specific conditions under which such catches must be taken ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for in Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( 4 ); Whereas Article 3 (2 ) of Commission Regulation (EEC) No 1381 / 87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels ( 5 ) provides that all vessels with chilled or refrigerated sea-water tanks are to keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10-cm intervals , Having regard to the proposal by the Commission, Whereas , in accordance with the procedure provided for in Articles 2 and 7 of the Fisheries Agreement between the European Economic Community and the Kingdom of Norway ( 3 ), the Community and Norway have held consultations concerning mutual fishing rights in 1989 and the management of common biological resources ; HAS ADOPTED THIS REGULATION: Whereas , in the course of these consultations , the delegations agreed to recommend to their respective authorities that certain catch quotas for 1989 should be fixed for the vessels of the other party ; Whereas the Agreement of 19 December 1966 between Denmark, Norway and Sweden on reciprocal access to fishing in the Skagerrak and Kattegat provides that each party shall grant vessels of the other parties access to its fishing zone in the Skagerrak and part of the Kattegat up to four nautical miles from the baselines ; Whereas the necessary measures should be taken to implement, for 1989 , the results of the consultations held between the delegations of the Community and Norway and thus prevent any interruption of mutual fisheries relations as at 31 December 1988 ; Whereas , pursuant to the terms of Article 3 of Regulation (EEC) No 170 / 83 , it is for the Council to fix the total Article 1 1 . Vessels flying the flag of Norway are hereby authorized until 31 December 1989 to fish for the species listed in Annex I , within the geographical and quantitative limits laid down therein and in accordance with this Regulation , in the 200-nautical-mile fishing zone of the Member States in the North Sea , Skagerrak , Kattegat , Baltic Sea and Atlantic Ocean north of 43 °00' N. 2 . Fishing authorized under paragraph 1 shall be limited to those parts of the 200-nautical-mile fishing zone lying seawards of 12 nautical miles from the baselines from which the fishing zones of Member States are measured ; however , fishing in the Skagerrak will be allowed seawards of four nautical miles from the Danish baselines . 3 . Fishing in the parts of ICES division III a bounded in the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and in the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and (&gt;) OJ No L 24 , 27 . 1 . 1983 , p. 1 . ( 2 ) OJ No L 302 , 15 . 11 . 1985 , p. 1 . H OJ No L 226 , 29 . 8 . 1980 , p. 48 . ( «) OJ No L 207 , 29 . 7 . 1987 , p. 1 . ( s ) OJ No L 132 , 21 . 5 . 1987 , p. 9 . 31 . 12 . 88 Official Journal of the European Communities No L 369 /39 from there to the nearest point on the Swedish coast shall not be subject to quantitative limitations, with the exception of fishing for mackerel and saithe . 4 . Notwithstanding paragraph 1 , unavoidable by-catches of species for which quota has been fixed in a given zone shall be permitted within the limits laid down by the conservation measures in force in the zone concerned. 5 . By-catches , in a given zone , of a species for which a quota is established in that zone shall be counted against the quota concerned . 2 . The Commission shall issue the fishing licences referred to in paragraph 1 to all vessels for which a licence is required by the Norwegian authorities . 3 . Each licence shall be valid for one vessel only . Where two or more vessels are taking part in the same fishing operation , each vessel must be in possession of a licence . 4 . Licences may be cancelled with a view to the issue of new licences . Cancellation shall take effect from the date on which the licence is surrendered to the Commission . New licences shall take effect from the first of the month following that in which they are issued. 5 . Licences shall be wholly or partially withdrawn before the date of expiry if the respective quotas fixed in Article 1 have been exhausted . 6 . Licences shall be withdrawn in the event of any failure to meet the obligations laid down in this Regulation . 7 . For a period not exceeding 12 months , no licence shall be issued for any vessel in respect of which the obligations laid down in this Regulation have not been met . 8 . Licences issued pursuant to Regulation (EEC) No 3979 / 87 (') and valid on 31 December 1988 shall remain valid until 31 March 1989 at the latest , if so requested by the Norwegian authorities . Article 2 1 . Vessels fishing within the quotas fixed in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . The vessels referred to in paragraph 1 shall keep a log-book in which the information set out in Annex II shall be entered . 3 . The vessels referred to in paragraph 1 , except for those fishing in ICES division III a , shall transmit to the Commission , in accordance with the rules laid down in Annex III , the information set out in that Annex . 4 . Those vessels referred to in paragraph 1 which have chilled or refrigerated sea-water tanks shall keep on board a document certified by a competent authority and specifying the calibration of the tanks in cubic metres at 10-cm intervals . Until 1 January 1990 , and in the absence of such documents , the relevant certification shall be established and signed by the vessel owner. Article 4 When an application for a licence is submitted to the Commission , the following information must be supplied : a ) name of the vessel ; b ) registration number; c ) external identification letters and numbers ; d ) port of registration ; e ) name and address of the owner or charterer; f) gross tonnage and overall length ; g ) engine power; h ) call sign and radio frequency; i ) intended method of fishing; j ) intended area of fishing; k ) species for which it is intended to fish ; 1 ) period for which a licence is required . 5 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of each vessel on both sides . Article 3 1 . When fishing in any ICES division under the quotas fixed in Article 1 , vessels exceeding 200 GRT must keep on board a licence issued by the Commission on behalf of the Community and must observe the conditions set out in the licence . (') OJ No L 375 , 31 . 12 . 1987 , p. 37 . No L 369 /40 Official Journal of the European Communities 31 . 12 . 88 Article 7 Where an infringement is duly established, Member States shall without delay inform the Commission of the name of the vessel involved and of any action they have taken . Article S Fishing within the quotas fixed in Article 1 for blue ling, ling and tusk , shall be permitted provided that use is made of the method commonly known as 'long-lining' in ICES division V b and sub-areas VI and VII. Article 6 The use of trawls and purse seines for the capture of pelagic species shall be prohibited in the Skagerrak from Saturday midnight to Sunday midnight. Article 8 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU 31 . 12 . 88 Official Journal of the European Communities No L 369/41 ANNEX I Norwegian catch quotas for 1989 (tonnes  fresh round weight) Species Area within which fishingis authorized Quantity ( tonnes ) Mackerel ICES VI a H + VII d , e , f, h + II a 19 200 ( 12 ) Herring ICES VI a (') 5 800 Sprat ICES IV 5 000 Cod ICES IV 5 100 Haddock ICES IV 3 100 Saithe ICES IV and Skagerrak ( 2 ) 64 000 Whiting ICES IV 8 000 Plaice ICES IV 2 300 Mackerel ICES IV, III a 32 700 ( 10 ) Sand-eel , Norway pout , blue whiting ICES IV 50 000 ( 3 ) Blue whiting ICES II , IV a , VI a ('), VI b, VII (&lt;) 215 000 ( 7 ) (") Blue ling ICES IV , V b , VI , VII , II a 1 000 ( 6 ) Ling and tusk ICES IV, V b , VI , VII , II a 21 000 ( 6 ) ( 7 ) Dogfish ICES IV, VI , VII 800 Basking shark ( 8 ) ICES IV, VI , VII 400 Porbeagle ICES IV, VI , VII 200 Shrimp ICES IV 50 Other species ICES IV, II a 5 000 Herring ICES IV a , b 50 000 ( ») ( ») North of 56 °30' N. ( 2 ) Limited in the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and in the south by a line drawn from Skagen lighthouse to the Tistlarna lighthouse and from there to the nearest coast of Sweden . ( 3 ) Of which sand-eel alone not more than 50 000 tonnes or Norway pout and blue whiting together not more than 40 000 tonnes . Up to 10 000 tonnes of the Norway pout quota may be fished in ICES VI a north of 56 ° 30' N. However , this quantity should be deducted from the quota of sand-eel , Norway pout and blue whiting in ICES IV . ( «) West of 12 °00' W. ( 5 ) Of which no more than 40 000 tonnes may be fished in ICES division IV a . (6 ) Of which an incidental catch of other species of 20 % per ship , at any moment , is authorized in ICES sub-areas VI and VII . However , this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VI and VII should not exceed 2 500 tonnes . ( 7) Of which ling may be a maximum of 16 000 tonnes and tusk a maximum of 9 000 tonnes . ( 8 ) Basking shark liver. ( ® ) An additional 10 000 tonnes will be granted if such an increase is called for. ( ,0 ) Of which no more than 3 500 tonnes may be fished south of 59 °N, in a coastal fishery . (") Catches of blue whiting include up to 15 000 tonnes of catches of argentine . ( 12 ) Of which no more than 15 000 tonnes may be fished from 1 October to 31 December 1989 in Community waters between latitudes 59 °00'N and 62 °N and longitudes 4 °W and 1 °E . ANNEX II The following details are to be entered in the log book after each haul when fishing within the 200-nautical-mile fishing zone off the coasts of the Member States of the Community which is covered by exclusive Community rules on fisheries : 1 . the quantity (in kilograms) of each species caught; 2 . the date and the time of the haul ; 3 . the geographical position in which the catches were made; 4. the fishing method used; 5 . all radio messages sent in conformity with Annex III . No L 369 /42 Official Journal of the European Communities 31 . 12 . 88 ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows: 1.1 . On each occasion the vessel enters the 200-nautical-mile fishing zone off the coasts of the Member States of the Community: ( a ) the information specified under. 1.4 ; (b) the quantity ( in kilograms) of each species of fish in the hold ; (c ) the date and ICES sub-area within which the master intends to commence fishing . Where the fishing operations necessitate more than one entry into the zones referred to under 1.1 on a given day , one communication shall suffice on first entry . 1.2 . On each occasion the vessel leaves the zone referred to under 1.1 : (a ) the information specified under 1 .4 ; (b) the quantity ( in kilograms) of each species of fish in the hold ; (c ) the quantity ( in kilograms) of each species caught since the previous transmission ; (d) the ICES sub-area in which the catches were taken ; (e ) the quantity ( in kilograms) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made; ( f) the quantity (in kilograms ) of each species landed in a port of the Community since the vessel entered the zone. 1.3 . At three-day intervals, commencing on the third day after the vessel first enters the zones referred to under 1.1 when fishing for herring and mackerel , and at weekly intervals , commencing on the seventh day after the vessel first enters the zones referred to under 1.1 when fishing for all species other than herring and mackerel : (a ) the information specified under 1.4 ; (b) the quantity ( in kilograms) of each species caught since the previous transmission ; (c ) the ICES division in which the catches were made . 1.4 . ( a ) The name, call sign , identification numbers and letters of the vessel and the name of its master; (b) the licence number if the vessel is under licence; (c ) the serial number of the message ; (d) identification of the type of message; (e ) the date, the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels ( telex 24 189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it may be transmitted on the vessel 's behalf by another vessel . 3 . Name of radio station Skagen BlÃ ¥vand RÃ ¸nne Norddeich Call sign of radio station OXP OXB OYE DAF DAK DAH DAL DAI DAM DAJ DAN PCH OST GNF GKZ GCC GKR Scheveningen Oostende North Foreland Humber Cullercoats Wick 31 . 12 . 88 Official Journal of the European Communities No L 369 /43 GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC LGN LGZ LGL LGQ LGT LGA Portpatrick Anglesey Ilfracombe Niton Stonehaven Portishead Land's End Valentia Malin Head Boulogne Brest Saint-Nazaire Bordeaux-Arcachon Bergen Farsund Flora Rogaland TjÃ ¸me Alesund 4 . Form of the communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1 shall contain the following elements , which shall be given in the following order :  name of vessel ,  call sign ,  external identification letters and numbers,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code:  message when entering one of the zones referred to under 1.1 : 'IN',  message when leaving one of the zones referred to under 1.1 : 'OUT',  message when moving from one ICES division to another : 'ICES',  weekly message: 'WKL',  three-day message: '2 WKL',  the geographical position ,  the ICES sub-area in which fishing is expected to commence ,  the date on which fishing is expected to commence,  the quantity (in kilograms ) of each species of fish in the hold using the code mentioned in point 5 ,  the ICES division in which the catches were made ,  the quantity (in kilograms) of each species transferred to other vessels since the previous transmission ,  the name and call sign of the vessel to which the transfer was made ,  the quantity (in kilograms ) of each species landed in a port of the Community since the previous transmission ,  the name of the master. 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above: PRA  Northern deep-water prawn (Pandalus borealis), HKE  Hake (Merluccius merluccius), GHL  Greenland halibut (Reinhardtius hippoglossoides), COD  Cod (Gadus morhua), HAD  Haddock (Melanogrammus aeglefinus) HAL  Halibut (Hippoglossus hippoglossus), MAC  Mackerel (Scomber scombrus), HOM  Horse mackerel (Trachurus trachurus), No L 369 /44 Official Journal of the European Communities 31 . 12 . 88 RNG  Round-nose grenadier (Coryphaenoides rupestris), POK  Saithe (Pollachius virens), WHG  Whiting (Merlangius merlangus), HER  Herring (Clupea harengus), SAN  Sand-eel (Ammodytes spp.), SPR  Sprat (Sprattus sprattus), PLE  Plaice (Pleuronectes platessa), NOP  Norway pout (Trisopterus esmarkii), LIN  Ling (Molva molva), OTH  Other PEZ :  Shrimp (Panaeidae), ANE  Anchovy (Engraulis encrasicholus), RED  Redfish (Sebastes spp.), PLA  American plaice (Hypoglossoides platessoides), SQX  Squid (1Ilex spp.), YEL  Yellowtail flounder (Limando ferruginea), WHB  Blue whiting (Micromesistius poutassou), TUN  Tuna (Thunnidae), BLI  Blue ling (Molva dypterygia), USK  Tusk (Brosme brosme), DGS  Dogfish (Squalus acanthias), BSK  Basking shark (Cetorinhus maximus), POR  Porbeagle (Lamma nasus), SQC  Common squid (Loligo spp.), POA  Atlantic pomfret (Brama brama), PIL  Sardine (Sardina pilchardus), CSH  Common shrimp (Crangon crangon), LEZ  Megrim (Lepidorhombus spp.), MNZ  Angler /Monk (Lophius spp.), NEP  Norway lobster (Nephrops norvegicus), POL  Pollack (Pollachius pollachius).